Mr. JUSTICE KARNS, dissenting: Defendant’s conviction of operating a motor vehicle while under the influence of intoxicating liquor might seem inconsistent with knowingly causing criminal damage to property (see People v. Quinn (1977), 46 Ill. App. 3d 579, 360 N.E.2d 1221); however, it really has little bearing on the propriety of defendant’s conviction of criminal damages to property. I do not believe the proof is sufficient to establish beyond a reasonable doubt the mental element of knowingly damaging property of another. Section 4 — 5 of the Criminal Code (Ill. Rev. Stat. 1979, ch. 38, par. 4 — 5) says a person acts knowingly when he is consciously aware that his conduct is practically certain to cause the result that occurred. Can one say that Robie, even though intoxicated, was consciously aware that he would lose control of his auto, run off the road and damage the Hoyleton Community Club or some other property. Robie may have been negligent, he may have been reckless, but I do not believe one can say that he knowingly damaged any property and thereby committed a felony. “Knowing” describes a mental state other than “intentional,” but it is something more than a general criminal intent that might be proved from the mere act of driving an automobile, drunk or sober. Carrying the reasoning of the majority to its logical extreme, anyone who drives a car and has an accident through some inadvertence or negligence would be guilty of criminal damage to property as we all realize that automobiles may cause damage to others. We are “consciously aware” that an accident might occur every time we operate an automobile. I don’t understand how the definition of “knowing” in section 4 — 5(a) has any bearing on this case. I am sure that Robie was aware of the nature or attendant circumstances of his conduct in the sense that he knew he was driving and that he had been drinking. Nonetheless, it seems to me that criminal damage to property focuses on the result of one’s conduct as defined in section 4 — 5(b). There is simply no evidence that Robie was consciously aware that as a result of his operating a motor vehicle he would run into the Hoyleton Community Club.